Exhibit 10.1

FIRST AMENDMENT TO RESTATED UNDERWRITING, CONTINUING
INDEMNITY, AND SECURITY AGREEMENT

 

THIS FIRST AMENDMENT TO RESTATED UNDERWRITING, CONTINUING INDEMNITY, AND
SECURITY AGREEMENT (“this First Amendment”) is entered into as of the 30th day
of October, 2006, by and among INTEGRATED ELECTRICAL SERVICES, INC., a Tennessee
corporation, and certain of its Affiliates and Subsidiaries identified on
Exhibit A, in their capacity as named Principal under any Bond (individually and
collectively “Principal”); and INTEGRATED ELECTRICAL SERVICES, INC., a Delaware
corporation, and certain of its Affiliates and Subsidiaries identified on
Exhibit B (along with Principal, individually and collectively “Indemnitors”);
and FEDERAL INSURANCE COMPANY, an Indiana corporation, its Affiliates and
Subsidiaries and their respective co-sureties and reinsurers, and their
respective successors and permitted assigns (individually and collectively
“Surety”). All capitalized terms will have the meaning set out in Section 1.

 

W I T N E S S E T H:

 

WHEREAS, Indemnitors and Surety entered into that certain Restated Underwriting,
Continuing Indemnity, and Security Agreement dated as of May 12, 2006 (“the
Agreement”), the terms of which are incorporated herein by this reference; and

 

WHEREAS, the parties desire to enter into this First Amendment for the purpose
of amending and modifying the Agreement, as set out in this First Amendment.

 

NOW, THEREFORE, in consideration of the foregoing premises and other mutual
considerations, the undersigned agree as follows:

 

1.          Definitions.      Unless otherwise specifically defined in this
First Amendment, all capitalized terms will have the meaning set out in the
Agreement.

 

The definition “Goochland Letter of Credit” is deleted from the Agreement.

 

The references to April 30, 2006, in the definition of “Surety Loss” is hereby
deleted and replaced with references to October 31, 2006. The foregoing
exclusion of certain professional fees incurred on or before October 31, 2006,
is conditioned on Surety’s receipt of the facility fee required under with
Section 4 of this First Amendment.

 

2.            Bonds; Conditions Precedent to all Bonds. The references to
Valentine Electrical, Inc. and Daniel Electrical Contractors, Inc. are deleted
from paragraph (e) of Section 3 of the Agreement. Paragraphs (h) and (l) of
Section 3 are deleted in their entirety and replaced with “[Intentionally
Omitted].”

 

3.           Security Interest; Obligations Secured. The second paragraph of
Section 5 of the Agreement is deleted in its entirety. Subject to the provisions
of Section 4 of this First Amendment regarding the payment of a facility fee,
and provided, that, no Event of Default has

 

--------------------------------------------------------------------------------



occurred: (i) as soon as possible after the receipt by Surety of this First
Amendment fully executed by Indemnitors, Surety will return to Indemnitors all
of the Existing Pledged Collateral that is in excess of Fourteen Million Two
Hundred Fifty Two Thousand Forty-Five Dollars ($14,252,045); and (ii) on January
2, 2007, Surety will return to Indemnitors all of the Existing Pledged
Collateral that is in excess of Fourteen Million Two Thousand Forty-Five
($14,002,045). The forgoing amounts of Existing Pledged Collateral to be
returned to Indemnitors have been determined after the payment of the facility
fee referred to in Section 4. The Existing Pledged Collateral that Surety
returns to Indemnitors will be returned free and clear of all Liens. Other than
the Existing Pledged Collateral that is returned to Indemnitors by Surety,
Surety will retain its first priority Lien and security interest in all of the
Existing Pledged Collateral in the principal amount of Fourteen Million Two
Thousand Forty-Five Dollars ($14,002,045) (plus any interest and earnings that
accrue after January 2, 2007) as additional security for any and all Surety
Loss. Surety will also retain the Existing Letters of Credit. On January 3,
2007, the principal amount of the Existing Pledged Collateral that is retained
by Surety plus the aggregate face amount of the Existing Letters of Credit will
be equal to Thirty Five Million Dollars ($35,000,000).

 

4.           Facility Fee. In consideration of Surety’s agreement to enter into
this First Amendment, Indemnitors will pay to Surety a facility fee in the
amount of Five Hundred Thousand Dollars ($500,000). Two Hundred Fifty Thousand
Dollars ($250,000) of the foregoing facility fee will be due and payable
contemporaneously with the execution of this Agreement and it will be deducted
by Surety from the Existing Pledged Collateral that would otherwise be returned
to Indemnitors. The remainder of the facility fee will be due and payable by
Indemnitors on or before January 2, 2007, and will be deducted from the Existing
Pledged Collateral that would otherwise be returned to Indemnitors.

 

5.           Premium Payment. The reference to Seventeen 50/100 Dollars ($17.50)
found in Section 11 of the Agreement is hereby deleted and replaced with the
reference to Fifteen Dollars ($15).

 

6.          Representations and Warranties of Indemnitors. Each Indemnitor
represents and warrants to Surety that all of the representations and warranties
made by Indemnitors in the Agreement (whether made as an Indemnitor or as a
Principal) and in this First Amendment are true and correct as applicable to
such Principal or Indemnitor in all material respects, as of the date hereof
(except to the extent its representations and warranties specifically relate to
an earlier date). In addition, Indemnitors represent and warrant that Valentine
Electrical, Inc. and Daniel Electrical Contractors, Inc. are not insolvent
within the meaning of the Bankruptcy Case.

 

7.          Binding Effect. By executing this First Amendment, each signatory
that was not a signatory to the Agreement will be deemed to be an Indemnitor
under the terms of the Agreement as though such Indemnitor were an original
signatory thereto.

 

8.           Continuing Effect. Except as specifically set forth in this First
Amendment, the Agreement remains in full force and effect as originally written.

 

2



 

--------------------------------------------------------------------------------



9.           Counterparts. This First Amendment may be executed by the parties
independently  in any number of counterparts, all of which together will
constitute but one and the same instrument which is valid and effective as if
all parties had executed the same counterpart.

 

3



 

--------------------------------------------------------------------------------



                IN WITNESS WHEREOF, the parties hereto have executed this First
Amendment as of the day and year first above written.

 

SURETY:

 

 

FEDERAL INSURANCE COMPANY

 

 

 

By:

__________________________________________

 

Its:

__________________________________________

 

 

 

PRINCIPAL:

 

 

INTEGRATED ELECTRICAL SERVICES, INC.

 

 

 

By:

/s/ Curt Warnock                    

 

Curt Warnock, Senior Vice President

 

 

ALADDIN WARD ELECTRIC & AIR, INC.

 

AMBER ELECTRIC, INC.

 

ARC ELECTRIC, INCORPORATED

 

BACHOFNER ELECTRIC, INC.

 

BRYANT ELECTRIC COMPANY, INC.

 

COMMERCIAL ELECTRICAL CONTRACTORS, INC.

 

CROSS STATE ELECTRIC, INC.

 

DANIEL ELECTRICAL CONTRACTORS, INC.

 

DAVIS ELECTRICAL CONSTRUCTORS, INC.

 

ELECTRO-TECH, INC.

 

FEDERAL COMMUNICATIONS GROUP, INC.

 

HATFIELD REYNOLDS ELECTRIC COMPANY

 

KAYTON ELECTRIC, INC.

 

MARK HENDERSON, INCORPORATED

 

MENNINGA ELECTRIC, INC.

 

MID-STATES ELECTRIC COMPANY, INC.

 

MITCHELL ELECTRIC COMPANY, INC.

 

MURRAY ELECTRICAL CONTRACTORS, INC.

 

NEWCOMB ELECTRIC COMPANY, INC.

 

NEW TECHNOLOGY ELECTRICAL CONTRACTORS,

 

INC.

 

PAN AMERICAN ELECTRIC, INC.

 

PAULIN ELECTRIC COMPANY, INC.

 

PRIMENET, INC.

 

PRIMO ELECTRIC COMPANY

 

RODGERS ELECTRIC COMPANY, INC.

 

4



 

--------------------------------------------------------------------------------



 

RON’S ELECTRIC, INC.

 

THOMAS POPP & COMPANY

 

VALENTINE ELECTRICAL, INC.

 

 

 

By:

  /s/ Curt Warnock                    

 

Curt Warnock

 

Vice President

 

 

BEXAR ELECTRIC COMPANY, LTD.

 

By:

BW/BEC Inc., its general partner

 

 

 

By:

  /s/ Curt Warnock                    

 

Curt Warnock

 

Vice President

 

 

HAYMAKER ELECTRIC, LTD.

 

By:

General Partner, Inc., its general partner

 

 

By:

  /s/ Curt Warnock                    

 

Curt Warnock

 

Vice President

 

 

HOUSTON-STAFFORD ELECTRICAL

 

CONTRACTORS LP

 

By:

Houston-Stafford Management LLC, its

 

general partner

 

 

 

By:

  /s/ Curt Warnock                    

 

Curt Warnock

 

Vice President

 

 

J.W. GRAY ELECTRICAL CONTRACTORS LP

 

By:

J.W. Gray Management LLC, its general

 

partner

 

 

 

By:

  /s/ Curt Warnock                    

 

Curt Warnock

 

Vice President

 

5



 

--------------------------------------------------------------------------------



 

MILLS ELECTRIC LP

 

By:

Mills Management LLC

 

 

 

By:

  /s/ Curt Warnock                    

 

Curt Warnock

 

Vice President

 

 

NEAL ELECTRIC LP

 

By:

BW/BEC Inc., its general partner

 

 

 

By:

  /s/ Curt Warnock                    

 

Curt Warnock

 

Vice President

 

 

POLLOCK SUMMIT ELECTRIC LP

 

By:

Pollock Electric, Inc. and Summit Electric of Texas,

 

Inc., its general partners

 

 

 

By:

  /s/ Curt Warnock                    

 

Curt Warnock

 

Vice President

 

 

RAINES ELECTRIC LP

 

By:

Raines Management LLC, its general partner

 

 

 

By:

  /s/ Curt Warnock                    

 

Curt Warnock

 

Vice President

 

6



 

--------------------------------------------------------------------------------



 

 

RIVIERA ELECTRIC, LLC

 

 

 

By:

  /s/ Curt Warnock                    

 

Curt Warnock

 

Vice President

 

 

TESLA POWER AND AUTOMATION, L.P.

 

By:

Tesla Power GP, Inc., its general partner

 

 

 

By:

  /s/ Curt Warnock                    

 

Curt Warnock

 

Vice President

 

 

 

INDEMNITORS:

 

 

INTEGRATED ELECTRICAL SERVICES, INC.

 

 

 

By:

  /s/ Curt Warnock                    

 

Curt Warnock, Senior Vice President

 

 

ALADDIN WARD ELECTRIC & AIR, INC.

 

AMBER ELECTRIC, INC.

 

ARC ELECTRIC, INCORPORATED

 

BACHOFNER ELECTRIC, INC.

 

BRYANT ELECTRIC COMPANY, INC.

 

COMMERCIAL ELECTRICAL CONTRACTORS, INC.

 

CROSS STATE ELECTRIC, INC.

 

DANIEL ELECTRICAL CONTRACTORS, INC.

 

DAVIS ELECTRICAL CONSTRUCTORS, INC.

 

ELECTRO-TECH, INC.

 

FEDERAL COMMUNICATIONS GROUP, INC.

 

HATFIELD REYNOLDS ELECTRIC COMPANY

 

KAYTON ELECTRIC, INC.

 

MARK HENDERSON, INCORPORATED

 

MENNINGA ELECTRIC, INC.

 

MID-STATES ELECTRIC COMPANY, INC.

 

MITCHELL ELECTRIC COMPANY, INC.

 

MURRAY ELECTRICAL CONTRACTORS, INC.

 

NEWCOMB ELECTRIC COMPANY, INC.

 

NEW TECHNOLOGY ELECTRICAL CONTRACTORS,

 

INC.

 

PAN AMERICAN ELECTRIC, INC.

 

7



 

--------------------------------------------------------------------------------



 

PAULIN ELECTRIC COMPANY, INC.

 

PRIMENET, INC.

 

PRIMO ELECTRIC COMPANY

 

RODGERS ELECTRIC COMPANY, INC.

 

RON’S ELECTRIC, INC.

 

THOMAS POPP & COMPANY

 

 

VALENTINE ELECTRICAL, INC.

 

By:

  /s/ Curt Warnock                    

Curt Warnock            Vice President

 

 

BEXAR ELECTRIC COMPANY, LTD.

 

By:

BW/BEC Inc., its general partner

 

 

 

By:

  /s/ Curt Warnock                    

 

Curt Warnock

 

Vice President

 

 

HAYMAKER ELECTRIC, LTD.

 

By:

General Partner, Inc., its general partner

 

 

By:

  /s/ Curt Warnock                    

 

Curt Warnock

 

Vice President

 

 

HOUSTON-STAFFORD ELECTRICAL

 

CONTRACTORS LP

 

By:

Houston-Stafford Management LLC, its

 

general partner

 

 

 

By:

  /s/ Curt Warnock                    

 

Curt Warnock

 

Vice President

 

 

J.W. GRAY ELECTRICAL CONTRACTORS LP

 

By:

J.W. Gray Management LLC, its general

 

partner

 

 

 

By:

  /s/ Curt Warnock                    

 

Curt Warnock

 

Vice President

 

8



 

--------------------------------------------------------------------------------



 

MILLS ELECTRIC LP

 

By:

Mills Management LLC

 

 

 

By:

  /s/ Curt Warnock                    

 

Curt Warnock

 

Vice President

 

 

NEAL ELECTRIC LP

 

By:

BW/BEC Inc., its general partner

 

 

 

By:

  /s/ Curt Warnock                    

 

Curt Warnock

 

Vice President

 

 

POLLOCK SUMMIT ELECTRIC LP

 

By:

Pollock Electric, Inc. and Summit Electric of Texas,

 

Inc., its general partners

 

 

 

By:

  /s/ Curt Warnock                    

 

Curt Warnock

 

Vice President

 

 

RAINES ELECTRIC LP

 

By:

Raines Management LLC, its general partner

 

 

 

By:  /s/ Curt Warnock                    

 

Curt Warnock

 

Vice President

 

 

RIVIERA ELECTRIC, LLC

 

 

 

By:

  /s/ Curt Warnock                    

 

Curt Warnock

 

Vice President

 

9



 

--------------------------------------------------------------------------------



 

TESLA POWER AND AUTOMATION, L.P.

 

By:

Tesla Power GP, Inc., its general partner

 

 

 

By:

  /s/ Curt Warnock                    

 

Curt Warnock

 

Vice President

 

 

10



 

--------------------------------------------------------------------------------



PRINCIPAL

 

 

PRINCIPAL

PRINCIPAL PLACE OF BUSINESS/CHIEF

EXECUTIVE OFFICE

(Six Months and Current)

TYPE OF

ENTITY

STATE OF

FORMATION/

REGISTRATION

TAX I.D.

NUMBER

TRADE NAME

(Past Six Months)

Integrated Electrical Services, Inc.

1800 West Loop South, Suite 500

Houston, Texas 77027

Corporation

Delaware

76-0542208

IES

Aladdin Ward Electric & Air, Inc.

7011 15th Street East

Sarasota, Florida 34243

Corporation

Florida

59-2137098

None

Amber Electric, Inc.

630 Kissimmee Avenue

Ocoee, Florida 34761

Corporation

Florida

59-1888807

None

ARC Electric, Incorporated

500 Woodlake Drive

Suite 105

Chesapeake, Virginia 23320

Corporation

Delaware

76-0581695

ARC Electric

 

PrimeNet

Bachofner Electric, Inc.

20811 NW Cornell Road, Suite 400

Hillsboro, Oregon 97124

Corporation

Delaware

76-0593514

None

Bexar Electric Company, Ltd.

6223 IH 10 West

San Antonio, Texas 78201

Limited Partnership

Texas

74-2767532

Bexar Electric Company

 

Galbraith Electric

 

Bexar Communications

Bryant Electric Company, Inc.

215 Balfour Drive

Archdale, North Carolina 27263-3117

Corporation

North Carolina

56-0154780

None

Commercial Electrical Contractors, Inc.

975 Millbury Street

Worcester, Massachusetts 01607

Corporation

Delaware

76-0587343

Commercial Communications

 

Advantage Controls

Cross State Electric, Inc.

2445 Railroad Street

Corona, California 92880-5419

Corporation

California

95-3657116

None

Daniel Electrical Contractors, Inc.

5965 NW 82nd Avenue

Miami, Florida 33166

Corporation

Florida

59-2622624

Daniel Electrical

 

Daniel Electrical of West Palm Beach

 

Daniel Electrical – Treasure Coast

 

East Coast Electric

 

Collier Electric

 

Collier-Daniel Electric

 

 

EXHIBIT A



 

--------------------------------------------------------------------------------



 

PRINCIPAL

PRINCIPAL PLACE OF BUSINESS/CHIEF

EXECUTIVE OFFICE

(Six Months and Current)

TYPE OF

ENTITY

STATE OF

FORMATION/

REGISTRATION

TAX I.D.

NUMBER

TRADE NAME

(Past Six Months)

Davis Electrical Constructors, Inc.

429 N. Main Street

Greenville, South Carolina 29601

Corporation

South Carolina

57-0474303

Davis International, a division of Davis Electrical Constructors, Inc.

 

Davis Constructors

Electro-Tech, Inc.

1235 Coney Island Drive

Sparks, Nevada 89431-6035

Corporation

Nevada

88-0200302

Electro-Tech of Nevada

Federal Communications Group, Inc.

2328 West Huntington Drive

Tempe, Arizona 85282

Corporation

Delaware

85-0461441

Apex Tele-Communications Training Solutions

Hatfield Reynolds Electric Company

945 West Deer Valley Road,

Suite 1

Phoenix, Arizona 85027

Corporation

Arizona

86-0565738

Hatfield Reynolds Electric

Haymaker Electric, Ltd.

2928 6th Avenue South

Birmingham, Alabama 35233-2902

Limited Partnership

Alabama

63-1080688

None

Houston-Stafford Electrical Contractors LP

10203 Mula Circle

Stafford, Texas 77477

Limited Partnership

Texas

52-2095983

Houston Stafford Electric

 

HSE Electrical Contractors

 

HSE Alarm Systems

 

HSE Special Systems

 

Austin-Stafford Electric

 

Copious Technologies

 

HSE Electrical Services

J.W. Gray Electrical Contractors LP

6510 Burgeois Road

Houston, TX 77066

Limited Partnership

Texas

52-2097983

Gray Electric

 

SecurePro Alarm Systems

 

IES Multifamily Resources

Kayton Electric, Inc.

120 South Lincoln Street

Holdrege, Nebraska 68949

Corporation

Nebraska

47-0623159

None

Mark Henderson, Incorporated

5322 Snapfinger Park Drive

Decatur, Georgia 30035-4040

Corporation

Delaware

76-0576830

Mark Henderson

Menninga Electric, Inc.

905 West 8th Street

Pella, Iowa 50219

Corporation

Delaware

76-0575872

None

 

 

2



 

--------------------------------------------------------------------------------



 

PRINCIPAL

PRINCIPAL PLACE OF BUSINESS/CHIEF

EXECUTIVE OFFICE

(Six Months and Current)

TYPE OF

ENTITY

STATE OF

FORMATION/

REGISTRATION

TAX I.D.

NUMBER

TRADE NAME

(Past Six Months)

Mid-States Electric Company, Inc.

117 North Conalco Drive

Jackson, Tennessee 38301

Corporation

Delaware

62-1746956

None

Mills Electric LP

2525 Walnut Hill Lane

Dallas, Texas 75229

Limited Partnership

Texas

52-2095984

Mills Electrical Contractors

Mitchell Electric Company, Inc.

7138 North 110th Avenue

Glendale, Arizona 85307-2800

Corporation

Arizona

86-0141057

None

Murray Electrical Contractors, Inc.

2250 Aviation Drive

Roseburg, Oregon 97470

Corporation

Delaware

74-2913067

None

Neal Electric LP

1608 Royston Lane

Building 2

Round Rock, Texas 78664

Limited Partnership

Texas

76-0657784

None

Newcomb Electric Company, Inc.

2708 Shenandoah Avenue

Roanoke, Virginia 24017

Corporation

Delaware

76-0611653

None

New Technology Electrical Contractors, Inc.

20811 NW Cornell Road

Suite 400

Hillsboro, Oregon 97124-5611

Corporation

Delaware

74-2918933

New Tech Electric

 

New Tech Services

 

Data Tech Communications

 

Bachofner Electric-Oregon

 

Bachofner Datacomm, Inc.

Pan American Electric, Inc.

1300 Fort Negley Boulevard

Nashville, Tennessee 37203

Corporation

Tennessee

62-0985675

None

Paulin Electric Company, Inc.

8803 National Turnpike

Fairdale, Kentucky 40118

Corporation

Delaware

74-2879154

Paulin Electric

 

Woods Electric

 

Hanen Electric

 

T&O Controls

Pollock Summit Electric LP

6510 Burgeois Road

Houston, TX 77066

Limited Partnership

Texas

76-0569180

Pollock Summit Electric

PrimeNet, Inc.

220 Eighth Avenue NW

Glen Burnie, Maryland 21061

Corporation

Delaware

74-2902100

None

Primo Electric Company

220 Eighth Avenue NW

Glen Burnie, Maryland 21061

Corporation

Delaware

74-2902099

B&D Electric, Inc.

 

PrimeNet

Raines Electric LP

2525 Walnut Hill Lane

Dallas, Texas 75229

Limited Partnership

Texas

52-2132532

Raines Electrical Contractors

Riviera Electric, LLC

5001 South Zuni

Littleton, Colorado 80120

Limited Liability Company

Delaware

03-0507360

Riviera Electric

Rodgers Electric Company, Inc.

1611 East Marine View Drive

Everett, Washington 98201

Corporation

Washington

91-1004905

None

 

 

3



 

--------------------------------------------------------------------------------



 

PRINCIPAL

PRINCIPAL PLACE OF BUSINESS/CHIEF

EXECUTIVE OFFICE

(Six Months and Current)

TYPE OF

ENTITY

STATE OF

FORMATION/

REGISTRATION

TAX I.D.

NUMBER

TRADE NAME

(Past Six Months)

Ron’s Electric, Inc.

2017 Demers Avenue

Grand Forks, North Dakota 58201

Corporation

Delaware

74-2925506

IES-North Plains

Tesla Power and Automation, L.P.

6510 Bourgeois

Houston, Texas 77066

Limited Partnership

Texas

76-0592351

 

Thomas Popp & Company

10152 International Blvd.

Cincinnati, Ohio 45246

Corporation

Ohio

31-1112666

None

Valentine Electrical, Inc.

104 Green Chimneys Court

Ashland, Virginia 23005

Corporation

Delaware

74-2916344

Valentine Communications

 

 

 

4



 

--------------------------------------------------------------------------------



INDEMNITORS

 

INDEMNITOR

PRINCIPAL PLACE OF BUSINESS/CHIEF

EXECUTIVE OFFICE

(Six Months and Current)

TYPE OF

ENTITY

STATE OF

FORMATION/

REGISTRATION

TAX I.D.

NUMBER

TRADE NAME

(Past Six Months)

Integrated Electrical Services, Inc.

1800 West Loop South, Suite 500

Houston, Texas 77027

Corporation

Delaware

76-0542208

IES

Aladdin Ward Electric & Air, Inc.

7011 15th Street East

Sarasota, Florida 34243

Corporation

Florida

59-2137098

None

Amber Electric, Inc.

630 Kissimmee Avenue

Ocoee, Florida 34761

Corporation

Florida

59-1888807

None

ARC Electric, Incorporated

500 Woodlake Drive

Suite 105

Chesapeake, Virginia 23320

Corporation

Delaware

76-0581695

ARC Electric

 

PrimeNet

Bachofner Electric, Inc.

20811 NW Cornell Road, Suite 400

Hillsboro, Oregon 97124

Corporation

Delaware

76-0593514

None

Bexar Electric Company, Ltd.

6223 IH 10 West

San Antonio, Texas 78201

Limited Partnership

Texas

74-2767532

Bexar Electric Company

 

Galbraith Electric

 

Bexar Communications

Bryant Electric Company, Inc.

215 Balfour Drive

Archdale, North Carolina 27263-3117

Corporation

North Carolina

56-0154780

None

Commercial Electrical Contractors, Inc.

975 Millbury Street

Worcester, Massachusetts 01607

Corporation

Delaware

76-0587343

Commercial Communications

 

Advantage Controls

Cross State Electric, Inc.

2445 Railroad Street

Corona, California 92880-5419

Corporation

California

95-3657116

None

Daniel Electrical Contractors, Inc.

5965 NW 82nd Avenue

Miami, Florida 33166

Corporation

Florida

59-2622624

Daniel Electrical

 

Daniel Electrical of West Palm Beach

 

Daniel Electrical – Treasure Coast

 

East Coast Electric

 

Collier Electric

 

Collier-Daniel Electric

 

 



EXHIBIT B

 

--------------------------------------------------------------------------------



 

INDEMNITOR

PRINCIPAL PLACE OF BUSINESS/CHIEF

EXECUTIVE OFFICE

(Six Months and Current)

TYPE OF

ENTITY

STATE OF

FORMATION/

REGISTRATION

TAX I.D.

NUMBER

TRADE NAME

(Past Six Months)

Davis Electrical Constructors, Inc.

429 N. Main Street

Greenville, South Carolina 29601

Corporation

South Carolina

57-0474303

Davis International, a division of Davis Electrical Constructors, Inc.

 

Davis Constructors

Electro-Tech, Inc.

1235 Coney Island Drive

Sparks, Nevada 89431-6035

Corporation

Nevada

88-0200302

Electro-Tech of Nevada

Federal Communications Group, Inc.

2328 West Huntington Drive

Tempe, Arizona 85282

Corporation

Delaware

85-0461441

Apex Tele-Communications Training Solutions

Hatfield Reynolds Electric Company

945 West Deer Valley Road,

Suite 1

Phoenix, Arizona 85027

Corporation

Arizona

86-0565738

Hatfield Reynolds Electric

Haymaker Electric, Ltd.

2928 6th Avenue South

Birmingham, Alabama 35233-2902

Limited Partnership

Alabama

63-1080688

None

Houston-Stafford Electrical Contractors LP

10203 Mula Circle

Stafford, Texas 77477

Limited Partnership

Texas

52-2095983

Houston Stafford Electric

 

HSE Electrical Contractors

 

HSE Alarm Systems

 

HSE Special Systems

 

Austin-Stafford Electric

 

Copious Technologies

 

HSE Electrical Services

J.W. Gray Electrical Contractors LP

6510 Burgeois Road

Houston, TX 77066

Limited Partnership

Texas

52-2097983

Gray Electric

 

SecurePro Alarm Systems

 

IES Multifamily Resources

 

 

 

2



 

--------------------------------------------------------------------------------



 

Kayton Electric, Inc.

120 South Lincoln Street

Holdrege, Nebraska 68949

Corporation

Nebraska

47-0623159

None

Mark Henderson, Incorporated

5322 Snapfinger Park Drive

Decatur, Georgia 30035-4040

Corporation

Delaware

76-0576830

Mark Henderson

Menninga Electric, Inc.

905 West 8th Street

Pella, Iowa 50219

Corporation

Delaware

76-0575872

None

Mid-States Electric Company, Inc.

117 North Conalco Drive

Jackson, Tennessee 38301

Corporation

Delaware

62-1746956

None

Mills Electric LP

2525 Walnut Hill Lane

Dallas, Texas 75229

Limited Partnership

Texas

52-2095984

Mills Electrical Contractors

Mitchell Electric Company, Inc.

7138 North 110th Avenue

Glendale, Arizona 85307-2800

Corporation

Arizona

86-0141057

None

Murray Electrical Contractors, Inc.

2250 Aviation Drive

Roseburg, Oregon 97470

Corporation

Delaware

74-2913067

None

Neal Electric LP

1608 Royston Lane

Building 2

Round Rock, Texas 78664

Limited Partnership

Texas

76-0657784

None

Newcomb Electric Company, Inc.

2708 Shenandoah Avenue

Roanoke, Virginia 24017

Corporation

Delaware

76-0611653

None

New Technology Electrical Contractors, Inc.

20811 NW Cornell Road

Suite 400

Hillsboro, Oregon 97124-5611

Corporation

Delaware

74-2918933

New Tech Electric

 

New Tech Services

 

Data Tech Communications

 

Bachofner Electric-Oregon

 

Bachofner Datacomm, Inc.

Pan American Electric, Inc.

1300 Fort Negley Boulevard

Nashville, Tennessee 37203

Corporation

Tennessee

62-0985675

None

Paulin Electric Company, Inc.

8803 National Turnpike

Fairdale, Kentucky 40118

Corporation

Delaware

74-2879154

Paulin Electric

 

Woods Electric

 

Hanen Electric

 

T&O Controls

Pollock Summit Electric LP

6510 Bourgeouis Road

Houston, TX 77066

Limited Partnership

Texas

76-0569180

Pollock Summit Electric

PrimeNet, Inc.

220 Eighth Avenue NW

Glen Burnie, Maryland 21061

Corporation

Delaware

74-2902100

None

 

 

 



3

 

--------------------------------------------------------------------------------



 

Primo Electric Company

220 Eighth Avenue NW

Glen Burnie, Maryland 21061

Corporation

Delaware

74-2902099

B&D Electric, Inc.

 

PrimeNet

Raines Electric LP

2525 Walnut Hill Lane

Dallas, Texas 75229

Limited Partnership

Texas

52-2132532

Raines Electrical Contractors

Riviera Electric, LLC

5001 South Zuni

Littleton, Colorado 80120

Limited Liability Company

Delaware

03-0507360

Riviera Electric

Rodgers Electric Company, Inc.

1611 East Marine View Drive

Everett, Washington 98201

Corporation

Washington

91-1004905

None

Ron’s Electric, Inc.

2017 Demers Avenue

Grand Forks, North Dakota 58201

Corporation

Delaware

74-2925506

IES-North Plains

Tesla Power and Automation, L.P.

6510 Bourgeois

Houston, Texas 77066

Limited Partnership

Texas

76-0592351

 

Thomas Popp & Company

10152 International Blvd.

Cincinnati, Ohio 45246

Corporation

Ohio

31-1112666

None

Valentine Electrical, Inc.

104 Green Chimneys Court

Ashland, Virginia 23005

Corporation

Delaware

74-2916344

Valentine Communications

 

 



4

 

 